Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed August 13th, 2021 has rendered moot the restriction mailed on June 14th, 2021, therefore the restriction of June 14th, 2021 has been withdrawn.
Claim Amendments
The requirement under rule 1.121 (Manner of making amendments in application) has been waived for the most recent claim set but the rules should be followed in future.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
 (5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
amendments filed August 13th, 2021 does not properly identify the specification amendments. Please clearly specify page numbers and paragraphs for amendments.
Claim Objections
Claims 3 and 5-6 are objected to because of the following informalities:  
In claim 3 line 1, it is unclear what “EVTOL” stands for.
In claim 3 line 4, “…cargo area,…” should read “…cargo area, and…”.
In claim 3 line 6, “…thrust,” should read “…thrust.”.
In claim 5 line 1, “…the air vehicle…” should read “…the aircraft…” to be consistent with the terminology used in claim 3.
In claim 5 line 2, “…said vehicle…” should read “… said aircraft…” to be consistent with the terminology used in claim 3.
In claim 6 line 3, “…the air vehicle…” should read “…the aircraft…” to be consistent with the terminology used in claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 introduces new matter: “high strength, lightweight composite, or other materials” and “monolithic structure”.
Claim 6 introduces new matter, “assembled fairing-shell parts that when assembled and sealed in a watertight fashion produce a monolithic structure containing a void area that allow the air vehicle to float in water”.
These newly added limitations to claims 5 and 6 are neither disclosed in the specification nor disclosed in drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 lines 2 and 6, the limitation introduces “thrust producing turbines” and “thrust producing elements” respectively. It is unclear whether “thrust producing elements” is same as 
In claim 5 line 1, the limitation introduces the term “a fuselage”. As claim 5 depends on claim 3 which also introduces the term “an aircraft fuselage”, it is unclear if an aircraft has 1 or 2 fuselages. For the examination purpose the “fuselage” of claim 5 will be treated as the “aircraft fuselage” introduced in claim 3. 
In claim 5 lines 2-15, it is unclear if the plurality of parts used to produce said vehicle/aircraft includes a fairing, individual parts such as top and bottom shells, an upper turbine fairing and a lower turbine fairing or something else.
In claim 5 line 5, it is unclear how a fairing made of multiple parts form a monolithic structure. The term “”monolithic” is being used incorrectly.
In claim 6 line 2, it is unclear how the assembled fairing-shell parts when assembled produce a monolithic structure. The term “”monolithic” is being used incorrectly.
In claim 6 lines 2-3, it is unclear if the limitation is required or optional as the claim recites the limitation “if desired”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quarrie (US 10,766,615).
Regarding claim 3, Quarrie ‘615 teaches (figures 1-5) an EVTOL aircraft comprising:
an aircraft fuselage that envelops a plurality of electrically powered thrust producing turbines/ ducted fans that encircle a passenger and/or cargo area  (Col. 3 Lines 57-67; Col 4 Lines 30-35; Col. 7 Lines 62-64), and
thrust producing turbines/ ducted fans mounted in an integrated ducted-fan fairing designed to increase thrust (clearly seen in figures 1-5).
	Regarding claim 6, Quarrie ‘615 teaches (figures 1-5) the aircraft wherein the assembled fairing-shell parts that when assembled and sealed in a watertight fashion contain a void area that allow the aircraft to float in water if desired (Col. 7 Lines 19-22; assembling fairing-shell part is product by process claim and "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quarrie (US 10,766,615) in view of Sanders, JR. et al. (US 2007/0034738).
Regarding claim 5, Quarrie ‘615 teaches (figures 1-5) the aircraft further comprising the fuselage wherein the aircraft is comprised of materials  to produce said aircraft by means of plurality of parts (Col. 7 Lines 36-40; aircraft contains multiple parts like fuselage body, fan etc.);
	a fairing made of multiple parts designed as hollow shells to be assembled (Col. 3 Lines 7-13; faring surrounds internal structures of aircraft and assembling multiple parts to make a fairing is a product by process claim);
	individual parts such as top and bottom shells which when bonded together produce integrated multiple-turbine fairing, exhaust nozzles, and passenger/cargo compartment as a 
	an upper turbine fairing of said aircraft forms a flared turbine-intake tract (figures 3-4 clearly shows flared turbine-intake tract as the faring widens progressively); and
	a lower turbine fairing of said aircraft forms a turbine exhaust nozzle of reduced cross-sectional area designed to increase thrust produced by turbines (figures 3 and 5 clearly shows exhaust nozzle of reduced cross-sectional area as the fairing narrows which decreases the diameter of a nozzle),
but it is silent about inner stairs.
	However, Sanders, JR. et al. ‘738 teaches (figure 4a-4c) a single-engine manned VTOL aircraft having a pilot’s seat (40) within a cockpit (42) with rear ladder access (Para 0052). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quarrie ‘615 toincorporate the teachings of Sanders, JR. et al. ‘738 to configure an aircraft with inner stairs. One of ordinary skill in art would recognize that doing so would give access to cockpit.

    PNG
    media_image1.png
    502
    644
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647